Howe, J.
This is an action of boundary; to which there is no prescription. 21 An. 673; C. C. 825.
Upon the trial of this case the defendant reserved a bill of exceptions to the reception of a document offered by the plaintiff as a pro*530ces verbal of the surveyor, appointed as an expert, to determine provisionally a boundary Ene.
In our opinion the objection should have been sustained, and the paper excluded. The surveyor himself was not called. The paper was offered as authentic, to make full proof of itself. In order to do this it should have been made according to the formalities prescribed by article 833 [829J of the Civil Code, and signed by two witnesses called for the purpose; or contain a mention of the causes which prevent them from signing. In the absence of these formalities it is a mere memorandum which might have been produced and referred to by its maker on the witness stand, but which can not make full j>roof of itself. 4 An. 33, 382 ; 5 An. 122; 13 An. 128; C. C. 841, 833.
It is therefore ordered that the judgment appealed from be reversed, and the cause remanded for a new trial, and that appellee pay the costs of appeal.